AO 245D (Rev. 09/| l) Judgment in a Criminal Case for Rcvocations

 

 

Sheet l
UNITED STATES DISTRICT CoURT
Western District of Arkansas
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V. (For Revocation of Probation or Supervised Release)
Case No. 2:09CR20026-006
JERMEL KNAULS USM No. 09073-010
James B. Pierce
THE DEFENDANT: Defendant s Attorney

X admitted the following violation(s) of the term of supervision: mandatory condition (new law violation)
El was found in violation of the following count(s) after denial of guilt:

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
l New Law Violation- Trafficking a Controlled Substance July 19, 2018
The defendant is sentenced as provided in pages 2 through 3 of this judgment The sentence is imposed pursuant to the

Sentencing Reform Act of 1984.

X Violations 2 - 6 of the Petition for Warrant or Summons for Offender Undcr Supervision were dismissed based on an oral motion
by the Govemment.

It is ordered that the defendant must i_ioti_fy the United States_ attorney for thi_s district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and_special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances

Last Four Digits of Defendant’s Soc. Sec. No.: S§fZS February 26 2019
Date of Imposition of Judgment
Dcfendant’s Year of Bii'th: 1983

/S/P K Holmes 111
City and State of Defendant’s Residence: Signature of Judge

Fort Smith, Arkansas 72904
Name and Title of Judge

February 27 2019
Date

AO 245D (Rev. 09/1 l) Judgment in a Criminal Case for Revocatioiis
Sheet 2_ lmprisonment

.|udgmenl _ Page 2 of 3
DEFENDANT: JERMEL KNAULS

CASE NUMBER: 2:09CR20026-006

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of :

Twenty-Four (24) months. Further, there will be no term of supervised release to follow the term of imprisonment.

X 'I`he court makes the following recommendations to the Bureau of Prisons:

The Court recommends the defendant participate in a nonresidential substance abuse treatment program while in the
Federal Bureau of Prisons.

X The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:

l:l at l:| a.m. l:| p.m. on

 

|:| as notified by the United States Marshal.

|:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

ij before 2 p.m. on

 

|] as notified by the United States Marshal.

ij as notified by the Probation or Pretrial Services Off`ice.

 

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 245D (Rev. 09/1 l) Judgment in a Criminal Case for Revocaiions
Sheet 5 _ Criminal Monetary Penalties

Judgmcnt _ Page 3 of 3

 

DEFENDANT: JERMEL KNAULS
CASE NUMBER: 2:09CR20026-006

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.

Assessment Fine Restitution
TOTALS S 0.00 $0.00 * $ 0.00

* The $4,607.09 balance of the original fine was removed by the Court.

[l The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be
entered after such determination

|:l The defendant shall make restitution (ineluding community rcstitution) to the following payees in the amount listed below.

if the defendant makes a partial payment, each payee shall receive an approximately propJortioned a()ym_ent, unless s ecitie_d otherwise
in the griority order or percentage payment column below. However, pursuant to 18 .S.C. § 6 4(1), all nonfe eral victims must

be pai before the United States is paid.
Name of Payee Total Loss* Restitution Ordered Priority or Percentage
TOTALS $ 0 3 0

|:| Restitution amount ordered pursuant to plea agreement S

|:| The defendant must pay interest on restitution or a fine more than 82,500, unless the restitution or fir_ie is paid in full before the
fifteenth day alter the ate of the judgment, pursuant to 18 U.S.C. § 3612 2. All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U. .C. § 3 lZ(g).

|:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:

[] the interest requirement is waived for the [] fine [] restitution.

[I the interest requirement for the l:| fine [] restitution is modified as follows:

* Findin s for the total amount of losses are re uired under Chapters 109A, l 10, 1 10A, and l l3A of Title 18 for offenses committed on
or after eptember 13, 1994, but before April 3, 1996.

